By the Court.

Lumpkin J.
delivering the opinion.
The complaint in this case is, that the debtor gave notice, in terms of the Acts of 1801 and 1809, that he would apply to the Court, at its next Term, for an order appointing a time to hear the application of the insolvent for his discharge; and that consequently, he was not entitled to move instanter to take the oath, under the Act of 1823.
When the case was reached, and called in its order, the debtor moved to be admitted to take the benefit of the Honest Debtors’Act. The creditor had received ample notice, and was present by his counsel in Court. He did not ask for time, or the appointment of a future day, to file objections to the application. If he had, and stated that he was sur*226prised by the form of the notice, and by reason thereof was not prepared to contest the motion, or show cause against it, time no doubt would have been allowed for that purpose.
The law, we think, has been substantially complied with. And the insolvent debtors Acts should be liberally construed in favor of liberty.
Judgment affirmed.